TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00095-CR


                                  Adrian Garza, Jr., Appellant

                                               v.

                                  The State of Texas, Appellee


               FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
          NO. CR2021-005, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Adrian Garza, Jr. has filed a motion to dismiss his appeal. The motion

is signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion

and dismiss the appeal. See id.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellant’s Motion

Filed: April 13, 2022

Do Not Publish